 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,
11                                                        Case No.: 2:19-cv-00467-GMN-NJK
            Plaintiff(s),
12                                                                       Order
     v.
13                                                                   [Docket No. 12]
     LASR CLINIC OF SUMMERLIN, LLC, et
14   al.,
15          Defendant(s).
16         Pending before the Court is Defendants’ counsel’s motion to seal. Docket No. 12. Any
17 response shall be filed by June 12, 2019, and any reply shall be filed by June 14, 2019.
18         IT IS SO ORDERED.
19         Dated: June 6, 2019
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
